UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-152439 HEALTHMED SERVICES LTD. (Exact name of Registrant as specified in charter) 45801B Sandia Creek Drive,Temecula, CA 92590 (Address of principal executive offices and zip code) (866) 428-5689 (Registrant's telephone number, including area code) COMMON, PAR VALUE $0.001 (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: 339 Pursuant to the requirements of the Securities Exchange Act of 1has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 1, 2011 By: /s/Henry J. Smith Henry J. Smith President
